Citation Nr: 0628609	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had service in the Regular Army Philippine Scouts 
from September 1946 to April 1949.  He died in November 1994, 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a February 1995 rating 
decision. 

2.  Evidence obtained since the February 1995 rating decision 
denying service connection for the cause of the veteran's 
death is new and relates to unestablished facts necessary to 
substantiate the claim. 

3.  At the time of his death, the veteran was service 
connected for residuals of a gunshot wound of the right arm, 
rated as 30 percent disabling.

4.  The veteran was not a prisoner of war during recognized 
service. 

5.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.




CONCLUSIONS OF LAW

1.  The RO's February 1995 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2005).

2.  New and material evidence has been received since the 
February 1995 decision, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2003 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
June 2003 letter also advised the appellant that the RO 
needed additional evidence and requested that she submit new 
and material evidence.  In a letter dated in September 2003, 
the RO noted that the appellant had been informed in July 
2003 that her claim had been denied because she did not 
submit new and material evidence.  The RO further informed 
the appellant that the July 2003 decision was not final and 
requested that she submit any new evidence that she believed 
would justify a different decision on her claim.  Considering 
the contents of these two letters, the Board finds that the 
RO substantially satisfied the requirement that the appellant 
be advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that additional notice of the five elements 
of a service-connection claim was not provided as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as the claim for 
service connection for the cause of the veteran's death is 
denied and the appellant has been given specific notice with 
respect to the elements of such a service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.

In the June 2003 letter, the RO informed the appellant that 
she would need to submit new and material evidence in order 
to reopen her claim.  Although the Board does not make a 
determination as to whether this letter is sufficient to meet 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
any deficiency is harmless error as the Board's decision is 
favorable in regard to reopening the appellant's claim.  
Thus, the Board finds that VA met its duty to notify the 
appellant of her rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
appellant had not been provided with adequate notice until 
she received the September 2003 letter, which was issued 
after the July 2003 rating decision that was the initial 
unfavorable decision that denied the appellant's claim.  As 
noted, this appeal stems from a notice of disagreement to the 
January 2004 rating decision, which reconsidered the July 
2003 denial but continued to deny the appellant's claim. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the appellant was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  The Board notes that the appellant informed the RO 
in August 2005 that she had no additional evidence to submit.  
It appears, therefore, that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  

The appellant alleged that the veteran's death was due to his 
service.  The veteran died in November 1994.  The veteran's 
death certificate indicates that he died as a result of a 
cardiorespiratory arrest, probably secondary to a 
cerebrovascular accident.  A cerebrovascular accident is also 
referred to as a stroke.  

A February 1995 rating decision denied the veteran's claim 
for service connection.  The RO found no evidence indicating 
that there was a link between the veteran's cerebrovascular 
accident and the veteran's service.  In addition, the RO 
found that the evidence did not indicate that the veteran's 
service-connected disability, residuals of a gunshot wound of 
the right arm, contributed to the veteran's death.  Although 
the Board notes that the RO did not reopen the claim, the 
Board must also address the issue of reopening the 
appellant's claim.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
that has been submitted by the appellant or otherwise 
associated with the claims folder since the last final 
decision regarding the claim.  At this stage, the credibility 
of new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the February 1995 rating decision, the record 
included the veteran's death certificate and evidence that 
the veteran had been treated for hypertensive cardiovascular 
disorder shortly before his death.  The record also contained 
evidence related to his service-connected residuals of a 
gunshot wound of the right arm.  Since the February 1995 
rating decision, the appellant has submitted several 
statements.  These statements primarily concern the 
appellant's current economic needs and do not provide 
additional evidence of a connection between the veteran's 
service and his death.  The appellant, however, also 
submitted an August 2004 notarized affidavit signed by her 
and two others.  

In the affidavit, the two others are noted to have been 
employed at a clinic at which the veteran received care.  The 
affidavit states that the veteran died due to heart disease, 
beriberi and chronic dysentery.  The three affiants further 
state that the "medical certificate" of the veteran cannot 
be produced because the veteran's treating physicians died in 
1980 and 1981.  The assertions that the veteran died from 
causes other than that listed on the veteran's death 
certificate had not previously been made.  As the affidavit 
indicates additional causes of death and is purportedly 
signed by individuals taking part in the veteran's care 
shortly before his death, the Board finds that this evidence 
relates to the unestablished fact that the veteran's cause of 
death was related to service.  The assertions in the 
affidavit, although not fully explained, relate to additional 
theories of causation.  Although the Board questions the 
credibility of this document, as noted, when considering 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Further, the evidence is not 
cumulative or redundant of previously submitted evidence.  
Therefore, the Board concludes that the evidence is both new 
and material.  The appellant's claim for service connection 
for the cause of the veteran's death is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A principal cause 
of death is a disability that singly, or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 
38 C.F.R. § 3.312(c)(1).

The Board notes that the veteran claimed that, in 1942, he 
had been a prisoner of war.  By a December 1988 letter, the 
veteran was informed that the RO was unable to find 
verification of recognized service during that time period 
and noted that the RO had requested the veteran provide proof 
of such service, which he had not.  As the record still 
contains no objective evidence that the veteran had 
recognized service during the time period he asserted that he 
was a prisoner of war, the Board finds that the veteran was 
not a prisoner of war during recognized service.  Therefore, 
the appellant's claim is not provided the presumptions under 
38 C.F.R. §§ 307 and 309 related to prisoners of war, and 
specifically, the presumption of service connection for 
certain cardiac diseases incurred by former prisoners of war.

Although the Board found that the August 2004 affidavit to be 
new and material evidence, the Board notes that the affidavit 
indicates that the doctors who treated the veteran at the 
time of his death died in 1980 and 1981, many years before 
the veteran died.  Therefore, the Board questions the 
credibility of the statement and considers the affidavit to 
have low probative value.  The Board finds, however, that 
even if the affidavit is deemed credible, there is no 
evidence that the veteran experienced heart disease, 
beriberi, chronic dysentery or symptoms or disorders related 
to these diseases during service, which are noted in the 
affidavit as the causes of death.  In addition, there is no 
evidence that the veteran experienced a cardiorespiratory 
disorder or any disease related to a stroke during service.  

The appellant has also not submitted any medical evidence 
indicating a link between any of these diseases or disorders 
and service.  There is, thus, no evidence that the veteran 
experienced any of these diseases or disorders during service 
and there is no medical evidence indicating a link between 
service and the disorders and diseases noted in the August 
2004 affidavit and in the veteran's death certificate as the 
causes of his death.  The Board, therefore, finds that these 
diseases and disorders are not attributable to service.

In addition, the appellant has not asserted a basis for 
concluding that the veteran's service-connected residuals of 
a gunshot wound of the right arm were either the principal or 
contributory cause of death.  The appellant has not provided 
a theory under which the residuals of the gunshot wound of 
the right arm are related to the veteran's cerebrovascular 
accident, listed as the probable underlying cause of the 
veteran's death.  In addition, the appellant has not provided 
a theory under which the residuals of the gunshot wound of 
the right are related to the disabilities alleged in the 
August 2004 affidavit to be the true cause of the veteran's 
death:  heart disease, beriberi and chronic dysentery.  The 
Board has also been unsuccessful in locating a theory which 
would indicate that the veteran's service-connected gunshot 
wound disability is etiologically related to the veteran's 
cause of death listed in his death certificate or alleged in 
the August 2004 affidavit.  

The Board finds that a service-connected disability was not 
the principal nor a contributory cause of the veteran's 
death.  In making this finding, the Board's relies on the 
lack of evidence that the veteran had a disability or 
evidence of symptoms, diseases or disorders related to such 
as disability in service that is noted on the veteran's death 
certificate or alleged as his cause of death in the August 
2004 affidavit.  In addition, there is no medical evidence of 
a link between the veteran's service-connection residuals of 
a gunshot wound of the right arm and his cause of death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


